f 100 (concurring) — I agree with the majority that Mr. Powers violated former Rules of Professional Conduct (RPC) 1.8(a) (2000). I also agree with the majority that, under prior controlling precedent of this court, that violation supports the remedy of rescission under the undisputed facts presented here. I therefore join the majority in result.
Gordon McCloud, J.
f 101 But I respectfully disagree with many of the views expressed in Parts III.D.l.a and b. See majority at 85-88.1 think these sections will produce unnecessary uncertainty about the circumstances in which the courts will enforce a contract that is connected to an RPC violation. I believe that those sections are unnecessary to support the majority’s conclusion. I therefore concur.
Stephens, J., concurs with Gordon McCloud, J.